DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


The Amendment filed Sept. 21, 2021 has been entered. Claims 9-19, 21-22 and 24-42 are pending. Claims 9 and 25 have been amended. Claims 37-42 are new.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 9-10, 14-19, 21-22, 24-25, 27-32 and 35-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ascari (US 2004/0025716 A1; Feb. 12, 2004) in view of Plant et al. (US Patent No. 5,275,071; Jan. 4, 1994). 
Regarding claims 9, 25, 39 and 42, Ascari discloses a method of preparing a unit of fruit comprising supporting a unit of fruit by a cup within a housing (Fig 8), impaling the unit of fruit on a lance (33 and 43) located within a housing (Fig 6), determining a cutting operation of the fruit while impaled on the lance, performing the determined cutting operation with a cutting assembly to produce a plurality of 
With respect to cleaning the unit of fruit while the unit of fruit is supported by a cup, the examiner notes that Ascari teaches cleaning the fruit before it is impaled ([0017] and [0048]), but fails to teach cleaning the fruit while it is supported by a cup assembly within a housing.
However, as Ascari discloses cleaning the fruit as a first initial step, it would have been obvious to clean the unit of fruit while it is supported by a cup. Doing so would allow the unit of fruit to be cleaned and cut while within one assembly so as to eliminate other processing steps or apparatus needed to perform the cleaning that is different than the cup. As stated in MPEP 2144.04, this is merely making intergral the apparatus of the prior art for cleaning and cutting and is obvious over the prior art as it is a matter of obvious engineering choice that provides the same function.
Ascari further teaches that the cutting operation comprises cutting an outer peel, coring the fruit, and cutting the fruit to create a plurality of consumable cut pieces ([0083]-[0089]). Ascari teaches pivoting a sectioning blade to cut the unit of fruit into sections ([0083]-[0089]).
With respect to vertically cutting and horizontally cutting, Ascari discloses using a blade cut the fruit into segments, but fails to teach using two different cutting directions as claimed (e.g. horizontal and vertical) to cut the fruit into segments, or cubes. 
Plant discloses a method of cutting fruit, wherein the cutting blades can be oriented horizontally or vertically depending on the desired shape of the cut fruit pieces. 

Orienting the cutting blades to cut in a different direction is well known in the art as taught by Plant, and applying a second cutting operation would have been obvious to one of ordinary skill as it is obvious to combine two known functions in the prior art that are useful for the same purpose.
As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”
Therefore, it would have been obvious to apply a second cutting operation to the method of Ascari depending on the desired shape of the fruit pieces as taught by Plant. 
As stated above, Ascari teaches rotating the fruit on a lance to perform a cutting operation, and therefore it would have been obvious to repeat moving the lance and rotating the lance in order to ensure the entire fruit is cut sufficiently. 
With respect to the lance only linearly translating and/or rotating the impaled unit of fruit about an axis while vertically and horizontally cutting, the examiner notes that the prior art clearly teaches cutting a unit of fruit while impaled on a lance. The combination 
Regarding claim 10, as stated above, Ascari discloses washing the unit of fruit with water before impaling ([0017] and [0048]), and therefore Ascari teaches directing a flow of liquid into contact with the unit of fruit prior to impaling. 
Regarding claim 14, Ascari discloses that the impaling occurs from below the unit of fruit and the cup assembly and occurs while the unit of fruit is supported within the cup assembly (Fig 12, [0035]).
Regarding claim 15, Ascari further teaches that the cup assembly comprises at least one movable gripping arm that moves the cup assembly away from the unit of fruit after impaling to enable the lance to move the unit of fruit out of the cup assembly ([0059]-[0091], See Figures 6 -7).
Regarding claims 16, 37-38 and 40-41, Ascari discloses that the lance includes a tip that extends from the top portion of the lance as it has an end that pierces through the fruit (See Figures). Therefore, the tip of the lance in Ascari would be configured to perform the claimed function, wherein the tip secures that fruit in position on the lance. 
The examiner notes that applicant has presented multiple functional language limitations in claims 37-38 and 40-41: wherein the tip is “rotatable”, wherein the tip “can be fixed”. 
These limitations merely described what the tip can be and not what it actually does as the claims do not state that the tip rotates and that the tip is fixed in a position, etc. Therefore, as Ascari discloses that the lance includes a tip, wherein the lance rotates and can be in a fixed position, the tip of the prior art is considered to meet the claimed limitations as it is capable of performing the claimed functions. 
Regarding claims 17-18, Ascari discloses that the size of the fruit is optically sensed before processing to ensure that only pears suited for processing remain for processing ([0097]-[0098]).
Ascari fails to specifically disclose that the size of the fruit is sensed while moved by the lance to determine the cutting operation that is appropriate for the unit of fruit.
However, as Ascari discloses sensing the size of a unit of fruit to further process the fruit (e.g. to cut the fruit), the order of sensing is merely a change in order of processing steps that is an obvious variant over the prior art. The examiner takes the position that the order of sensing the fruit does not produce new or unexpected results over Ascari as the method of Ascari is still performed to properly cut the fruit. See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results)
Further, as stated in MPEP 2144.04, this is merely making intergral the apparatus of the prior art, wherein the sensing is performed while the fruit is on the lance and not before any processing, which is obvious over the prior art as it is a matter of obvious engineering choice that provides the same function.
Regarding claim 19, Ascari discloses that the sensed size of the unit of fruit determines the size of the fruit, which in turn determines the duration of the cutting operation ([0097]-[0098]).
Regarding claim 21, Ascari further teaches pivoting a peeling blade of the cutting assembly to peel the fruit and moving the lance past to peeling blade to a rotate the fruit until the outer peel has been removed ([0083]-[0089]).
Regarding claim 22, Ascari further teaches rotating a coring blade of the cutting assembly to core the fruit and moving the lance to force the coring blade to remove the core ([0090]).
Regarding claims 24 and 27, as stated above, Ascari teaches that the cutting operation is performed while the lance moves the impaled unit of fruit along a translational path. 
Regarding claims 28-31, Ascari discloses a tray for receiving the cut fruit pieces and a deflector, such as the second conveyor in Ascari, for routing the remainder core of the unit of fruit by gravity away from the opening and through a disposal within the housing ([0091]-[0092]).  
Regarding claims 32 and 35-36, Ascari discloses the method as described above, but fails to teach rinsing the interior of the housing after the cut pieces have been collected. 
However, the prior art recognizes the importance of washing fruit before processing, which would necessarily be after the previous cut fruit pieces have been collected.
Further, it would have been obvious to rinse the housing, including the cup assembly, with adequate water pressure in order to prevent contamination and build up within the housing to result in a more efficient and clean process.


Claims 11-13 and 33-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ascari (US 2004/0025716 A1; Feb. 12, 2004) and Plant et al. (US Patent No. 5,275,071; Jan. 4, 1994) as applied to claim 10 above, and further in view of Phebus et al. (US 2003/0047087 A1; March 13, 2003).
Regarding claim 11, as Ascari discloses the method as described above, wherein the fruit is cleaned before impaling, but fails to teach mixing peracetic acid into water to form the flow of liquid for cleaning the unit of fruit. 
Phebus discloses a method cleaning food in order to decontaminate the food, wherein spray nozzles spay a decontaminant solution over the food product to microbially decontaminate the food product ([0012], [0033]). Phebus discloses that the decontaminant solution for cleaning is peracetic acid in water as peracetic acid has a broad spectrum antimicrobial activity for treatment of exposed surfaces of processed foods and raw meat and poultry and their casings and cooking bags ([0027],[0034]-[0035]).
It would have been obvious to one of ordinary skill in the art to spray a decontaminant solution onto the unit of fruit within the cup assembly in order to microbially decontaminate the fruit before processing and cutting. This would aid in reducing any harmful substances located on the fruit in Ascari. 
Further, as Pheub discloses that peracetic acid is useful as an antimicrobial agent for cleaning multiple foods products, it would have been obvious to use peractic acid as the cleaning solution in Ascari in order to effectively clean the unit of fruit before impaling. 
Regarding claims 12 and 13, with respect to spraying the liquid from multiple spray nozzles, Phebus discloses using multiple spray nozzles to spray the decontaminate solution (See Figures, [0035]).
It would have been obvious to further provide a plurality of nozzles in the method of Ascari in order to ensure the entire unit of fruit is cleaned at once. This would aid in reducing any harmful substances located on the fruit in Ascari. 
Further, it would have been obvious for the spray nozzles to surround the unit of fruit, wherein some nozzles are on one side and some on the other, so as to ensure the entire outer surface of the fruit is effectively cleaned.
Regarding claims 33-34, as stated above, it would have been obvious to rinse the housing of Ascari. 
It further would have been obvious to add peracetic acid to the rinsing solution to spray the interior of the housing of Ascari as Phebus discloses that peracetic acid is a suitable antimicrobial agent and therefore would effectively clean the housing. 
It would have been obvious to further route the cleaning liquid through a disposal to remove the cleaning liquid from the housing before processing a new unit of fruit.

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ascari (US 2004/0025716 A1; Feb. 12, 2004) and Plant et al. (US Patent No. 5,275,071; Jan. 4, 1994) as applied to claim 25 above, and further in view of Garcia et al. (Preservative Treatments for Fresh-Cut Fruits and Vegetables, Dept. of Food Science and Technology, University of California, Davis, 1984; Retrieved from Internet URL: <http://www.fruitandvegetable.ucdavis.edu/files/217061.pdf>).
Regarding claim 26, Ascari discloses the method as described above, but fails to teach applying ascorbic acid to the cut wedges.
Garcia discloses preservative treatments for fresh cut fruits and discloses that ascorbic acid prevents enzymatic browning in order to preserve the quality of the cut fruit pieces. Therefore, it would have been obvious to one of ordinary skill in the art to apply ascorbic acid to the cut fruit pieces in Ascari in order to predictably preserve the cut pieces. 

Response to Arguments
Applicant’s amendment has overcome the claim objection from the previous Office Action and therefore it has been withdrawn. 
Applicant’s arguments with respect to the prior art not teaching vertically and horizontally cutting the fruit have been fully considered but were not found persuasive.  
As stated above in the rejection, Plant teaches a method of cutting fruit, wherein the cutting blades can be oriented horizontally or vertically depending on the desired shape of the cut fruit pieces. 
As Plant discloses that it is known in the art to cut fruit using different cutting directions depending on the desired shape of the cut fruit pieces, it would have been obvious to do a second cutting operation in the method of Ascari to further cut the fruit in a different direction to achieve a desired shape. 
Orienting the cutting blades to cut in a different direction is well known in the art as taught by Plant, and applying a second cutting operation would have been obvious to 
As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”
Therefore, it would have been obvious to apply a second cutting operation to the method of Ascari depending on the desired shape of the fruit pieces as taught by Plant. 
As stated above, Ascari teaches rotating the fruit on a lance to perform a cutting operation, and therefore it would have been obvious to repeat moving the lance and rotating the lance in order to ensure the entire fruit is cut sufficiently. 
With respect to the lance only linearly translating and/or rotating the impaled unit of fruit about an axis while vertically and horizontally cutting, the examiner notes that the prior art clearly teaches cutting a unit of fruit while impaled on a lance. The combination of the prior art teaches vertically and horizontally cutting the unit of fruit depending on the desired shape of the fruit pieces. It would have been obvious to one of ordinary skill in the art to only linearly translating or rotate the fruit during cutting depending on the desired shape/size of the fruit pieces. The prior art clearly teaches an apparatus and process for performing such function, and therefore limiting the movement of the unit of 
Applicant has not presented any additional arguments with respect to the dependent claims, and therefore they remain rejected under 103 for the same reasons as stated above. 
For the reasons stated above, 103 rejections are maintained.



Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/STEPHANIE A COX/Primary Examiner, Art Unit 1791